

Exhibit 10.6


EDUCATION REALTY TRUST, INC.
2011 LONG-TERM INCENTIVE PLAN


SECTION 1.  –  PURPOSE AND AWARD ALLOCATION


The Education Realty Trust, Inc. 2011 Long-Term Incentive Plan (“LTIP”) has been
established by the Compensation Committee (the “Committee”) of the Board of
Directors (the “Board”) of Education Realty Trust, Inc. (the “Company”) and
ratified by the Board to provide long-term incentives to key employees of the
Company.  The purposes of the LTIP are to attract, retain and motivate key
employees of the Company and to promote the long-term growth and profitability
of the Company.  Awards granted under the LTIP shall be issued pursuant to the
Company’s 2004 Incentive Plan (the “Plan”) and shall consist of a mixture of
time-vested restricted stock (1/2) and performance-vested restricted stock units
(1/2) (each, an “Award” and, collectively, “Awards”).  The Committee believes
that shares of time-vested restricted stock support its goal of executives
having an ownership position in the Company while simultaneously encouraging
their long-term retention and that performance-vested restricted stock units
provide an increased incentive for executives to achieve identified performance
goals.


The Committee shall make Awards pursuant to the LTIP as set forth on Schedule A
hereto, on such terms as the Committee may prescribe based upon the criteria set
forth on Schedule A hereto and such other factors as it may deem appropriate.


SECTION 2. –  PARTICIPATION


The Committee shall have the sole and absolute discretion to determine those
officers of the Company who shall be eligible to receive an Award pursuant to
the LTIP (each, a “Participant”).


SECTION 3. – ADMINISTRATION


Subject to applicable law, all designations, determinations, interpretations and
other decisions under or with respect to the LTIP or any Award shall be within
the sole and absolute discretion of the Committee, may be made at any time and
shall be final, conclusive and binding upon all persons. Designations,
determinations, interpretations and other decisions made by the Committee with
respect to the LTIP or any Award granted hereunder need not be uniform and may
be made selectively among Participants, whether or not such Participants are
similarly situated.


SECTION 4. – TIME-VESTED RESTRICTED STOCK


One-half (1/2) of a Participant’s Award shall consist of a grant of restricted
shares of the Company’s common stock, par value $0.01 per share (“Restricted
Stock”), and shall be subject to the terms and conditions of a Restricted Stock
Award Agreement, the form of which is attached hereto as Exhibit A.


The shares of Restricted Stock shall vest in three (3) equal annual installments
as long as the Participant is an employee of the Company on the vesting date.
Shares of Restricted Stock shall be entitled to voting and dividend rights from
the effective date of the grant but shall be non-transferable by the Participant
until such shares have vested in accordance with the Restricted Stock Award
Agreement.

 
 

--------------------------------------------------------------------------------

 

SECTION 5. – PERFORMANCE-VESTED RESTRICTED STOCK UNITS


One-half (1/2) of the Participant’s Award shall consist of a grant of restricted
stock units (“RSUs”), with each such RSU representing the right to receive one
share of the Company’s common stock, par value $0.01 per share (“Common
Shares”), in the future. The vesting of RSUs shall be based upon the Company’s
achievement of total stockholder returns (“TSR”) at specified levels as set
forth on Schedule A hereto during the period beginning January 1, 2011 and
ending January 1, 2014 (the “Performance Period”).


RSUs granted to each Participant shall be subject to the terms and conditions of
the Restricted Stock Unit Award Agreement, the form of which is attached as
Exhibit B hereto.


The Committee shall grant RSUs to each Participant equal to the number of Common
Shares that such Participant would earn if “maximum performance” (as set forth
on Schedule A) were achieved.  The Committee shall determine whether and to what
extent the performance goal has been met at the end of the Performance Period
(the “Determination Date”).  RSUs shall be converted to fully vested Common
Shares based upon the Company’s achievement of the “threshold,” “target” or
“maximum” TSR performance goals set forth on Schedule A on the Determination
Date.  Only the number of RSUs that equate to actual performance, as determined
by the Committee pursuant to Schedule A, shall be eligible to vest (such RSUs
that satisfy the performance goals on the Determination Date are referred to as
“Eligible Shares”) and convert to Common Shares as further set forth in the
applicable Restricted Stock Unit Award Agreement.  After the Determination Date,
any RSUs that are not Eligible Shares shall be forfeited.


Prior to the Determination Date, no dividend payments shall accrue or be paid
with respect to any RSUs.  If the performance goals are met, then the
Participant shall earn dividends on the Eligible Shares and shall have voting
rights with respect to the Eligible Shares.


SECTION 6. – FORFEITURE/REDUCTION IN AWARD


Time-Vested Restricted Stock Awards.  In the event of a Change of Control of the
Company, a termination of the Participant’s employment by the Company without
Cause or a termination of employment by the Participant for Good Reason, all
unvested shares of Restricted Stock shall immediately accelerate and be fully
vested and delivered to the Participant.  Unvested shares of Restricted Stock
shall also vest in the event of termination of the Participant’s employment due
to death or Disability.


Performance-Vested Restricted Stock Units.  Except as set forth below, in the
applicable Restricted Stock Unit Award Agreement or as the Committee may
otherwise determine in its sole and absolute discretion, termination of a
Participant’s employment prior to the end of the Performance Period shall result
in the forfeiture of the RSUs by the Participant, and no payments shall be made
with respect thereto.  Notwithstanding the foregoing, if Participant’s
employment is terminated prior to the end of the Performance Period as a result
of Participant’s death or Disability, the Committee shall determine the number
of RSUs that will convert to Eligible Shares by (i) applying the performance
criteria set forth in the LTIP using the effective date of the Disability (to be
determined by the Committee) or the date of death, as applicable, and by
appropriately and proportionately adjusting the performance criteria for such
shortened Performance Period and (ii) multiplying the number of Eligible Shares
so determined by .3333 if the death or Disability occurs in 2011, .6667 if the
if the death or Disability occurs in 2012, and 1 if the if the death or
Disability occurs in 2013 (rounding the resulting number of Eligible Shares to
the nearest whole number).


If a Change of Control occurs prior to the end of the Performance Period, the
Committee shall determine the number of RSUs that will convert to Eligible
Shares by (i) applying the performance criteria set forth in the LTIP using the
effective date of the Change of Control as the end of the Performance Period,
and by appropriately and proportionately adjusting the performance criteria for
such shortened Performance Period, and (ii) multiplying the number of Eligible
Shares so determined by .3333 if the Change of Control occurs in 2011, .6667 if
the Change of Control occurs in 2012, and 1 if the Change of Control occurs in
2013 (rounding the resulting number of Eligible Shares to the nearest whole
number).

 
2

--------------------------------------------------------------------------------

 

SECTION 7. – ADJUSTMENTS FOR UNUSUAL OR NONRECURRING EVENTS


The Committee shall make equitable and proportionate adjustments (consistent
with Sections 162(m) and 409A of the Code and other applicable Sections therein)
in the terms and conditions of, and the criteria included in, an Award in
recognition of the events described in Section 10 of the Plan.  In addition, the
Committee may appropriately adjust any evaluation of performance under criteria
set forth in this LTIP and Schedule A hereto to exclude any of the following
events that occur during a Performance Period: (i) asset impairments or
write-downs, (ii) litigation or claim judgments or settlements, (iii) the effect
of changes in tax law, accounting principles or other such laws or provisions
affecting reported results, (iv) accruals for reorganization and restructuring
programs, (v) any extraordinary non-recurring items as described in Accounting
Principles Board Opinion No. 30 and/or in management’s discussion and analysis
of financial condition and results of operations appearing in the Company’s
annual report to stockholders for the applicable year and (vi) the effect of
adverse federal, governmental or regulatory action, or delays in federal,
governmental or regulatory action, provided that the Committee commits to make
any such adjustments within the 90-day period set forth in Section 14.3 of the
Plan. Notwithstanding the foregoing, the Committee shall not have the discretion
to increase any Award payable to any Covered Officer (as defined in Section 10
herein) in manner that is inconsistent with Section 162(m) of the Code.


SECTION 8. – NO RIGHTS TO AWARDS; NO TRUST OR FUND CREATED


No person shall have any claim to be granted any Award, and there shall be no
obligation for uniformity of treatment among Participants.  The terms and
conditions of Awards, if any, need not be the same with respect to each
Participant.  The Committee reserves the right to terminate the LTIP at any time
in the Committee’s sole and absolute discretion.  Neither the LTIP nor any Award
granted hereunder shall create or be construed to create a trust or separate
fund of any kind or a fiduciary relationship between the Company or any
subsidiary or affiliate and a Participant or any other person.  The grant of an
Award shall not be construed as giving a Participant the right to be retained in
the employ of the Company or any subsidiary.


SECTION 9. – ASSIGNMENT AND ALIENATION OF BENEFITS


To the maximum extent permitted by law, a Participant’s rights or benefits under
the LTIP shall not be subject to anticipation, alienation, sale, assignment,
pledge, encumbrance or charge, and any attempt to anticipate, alienate, sell,
assign, pledge, encumber or charge the same shall be void ab initio, provided,
however, that, in the event of a Participant’s death, any such benefit not
forfeited upon death shall pass to such Participant’s beneficiaries or estate in
accordance with the laws of descent and distribution.  Except as prohibited by
law (including Section 409A of the Code and Section 1.409A-3(j)(4)(xiii) of the
Treasury Regulations, to the extent applicable), payments or benefits payable to
or with respect to a Participant pursuant to the LTIP may be reduced by amounts
that the Participant may owe to the Company, including, without limitation, any
amounts owed on account of loans, travel or standing advances and personal
charges on credit cards issued through the Company.

 
3

--------------------------------------------------------------------------------

 

SECTION 10. – ADDITIONAL DEFINITIONS


The terms that follow, when used in this LTIP, any Restricted Stock Award
Agreement or any Restricted Stock Unit Award Agreement issued pursuant to this
LTIP, shall have the meanings indicated below:
 
“Affiliate” has the meaning set forth in Rule 12b-2 of the regulations
promulgated under the Exchange Act.
 
“Cause” means the Participant has (a) continually failed to substantially
perform, or been grossly negligent in the discharge of, his or her duties to the
Company (in any case, other than by reason of a Disability, physical or mental
illness or analogous condition); (b) been convicted of or pled nolo contendere
to a felony or a misdemeanor with respect to which fraud or dishonesty is a
material element; or (c) materially breached any material Company policy or
agreement with the Company.
 
“Change of Control” shall mean the first of the following events to occur after
the Effective Date:


(a)           any Person or group of Persons together with its Affiliates, but
excluding (i) the Company or any of its subsidiaries, (ii) any employee benefit
plans of the Company or (iii) a corporation owned, directly or indirectly, by
the stockholders of the Company in substantially the same proportions as their
ownership of stock of the Company, is or becomes, directly or indirectly, the
“beneficial owner” (as defined in Rule 13d-3 under the Exchange Act) of
securities of the Company representing fifty percent (50%) or more of the
combined voting power of the Company’s then outstanding securities (not
including in the securities beneficially owned by such Person any securities
acquired directly from the Company);


(b)           the following individuals cease for any reason to constitute a
majority of the number of directors then serving: individuals who, on the
Effective Date, constitute the Board and any new director (other than a director
whose initial assumption of office is in connection with an actual or threatened
election contest, including but not limited to a consent solicitation, relating
to the election of directors of the Company) whose appointment or election by
the Board or nomination for election by the Company’s stockholders was approved
or recommended by a vote of at least two-thirds (2/3) of the directors then
still in office who either were directors on the Effective Date or whose
appointment, election or nomination for election was previously so approved or
recommended;


(c)           the consummation of a merger or consolidation of the Company or
any direct or indirect subsidiary of the Company with any other corporation or
entity regardless of which entity is the survivor, other than a merger or
consolidation which would result in the voting securities of the Company
outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or being converted into voting securities of the surviving
entity) more than fifty percent (50%) of the combined voting power of the voting
securities of the Company, such surviving entity or any parent thereof
outstanding immediately after such merger or consolidation;


(d)           the stockholders of the Company approve a plan of complete
liquidation or winding-up of the Company or there is consummated an agreement
for the sale or disposition by the Company of all or substantially all of the
Company’s assets; or


(e)           the occurrence of any transaction or series of transactions deemed
by the Board to constitute a change in control of the Company.

 
4

--------------------------------------------------------------------------------

 


Notwithstanding the foregoing, (i) a Change of Control shall not be deemed to
have occurred by virtue of the consummation of any transaction or series of
integrated transactions immediately following which the holders of the common
stock of the Company immediately prior to such transaction or series of
transactions continue to have substantially the same proportionate ownership in
an entity which owns all or substantially all of the assets of the Company
immediately following such transaction or series of transactions, and (ii) a
Change of Control shall not occur for purposes of this LTIP as a result of any
primary or secondary offering of Company common stock to the general public
through a registration statement filed with the Securities and Exchange
Commission.
Notwithstanding the foregoing, to the extent that (i) the payment of an any
Award under this LTIP is payable solely upon or following the occurrence of a
Change of Control and (ii) such payment is considered  “deferred compensation”
under Section 409A of the Code, a Change of Control shall mean an event
described in Section 1.409A-3(i)(5) of the Treasury Regulations.


“Code” means the Internal Revenue Code of 1986, as amended.


“Covered Officer” shall mean at any date (i) any individual who, with respect to
the previous taxable year of the Company, was a “covered employee” of the
Company within the meaning of Section 162(m) of the Code; provided, however,
that the term “Covered Officer” shall not include any such individual who is
designated by the Committee, in its discretion, at the time of any Award under
the LTIP or at any subsequent time, as reasonably expected not to be such a
“covered employee” with respect to the current taxable year of the Company or
the taxable year of the Company in which the applicable Award will be paid or
vested, and (ii) any individual who is designated by the Committee, in its
discretion, at the time of any Award or at any subsequent time, as reasonably
expected to be such a “covered employee” with respect to the current taxable
year of the Company or with respect to the taxable year of the Company in which
any applicable Award will be paid or vested.
 
“Disability” means a physical or mental condition entitling the Participant to
benefits under the applicable long-term disability plan of the Company or any of
its subsidiaries, or if no such plan exists, a “permanent and total disability”
(within the meaning of Section 22(e)(3) of the Code) or as determined by the
Company in accordance with applicable laws.  Notwithstanding the foregoing, to
the extent that (i) any Award under this LTIP is payable solely upon a
Participant’s Disability and (ii) such payment is treated as “deferred
compensation” for purposes of Section 409A of the Code, Disability shall have
the meaning provided in Section 1.409A-3(i)(4) of the Treasury Regulations


“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended, and
the rules and regulations promulgated thereunder.
 
“Good Reason” means (a) a material diminution in Participant’s title, duties or
responsibilities (provided, however, that a requirement to utilize skills in
addition to those utilized in Participant’s current position, and/or a change in
title and/or direct reports to reflect the organizational structure of the
successor entity following a Change of Control, shall not in and of itself be
considered a “material diminution” as contemplated by this subsection (a)); (b)
a reduction of ten percent (10%) or more in Participant’s annual base salary;
(c) a reduction of ten percent (10%) or more in Participant’s annual target
bonus opportunity (including the failure to pay any bonus earned for any year in
which a Change of Control occurs pursuant to the terms of any applicable plan or
arrangement in effect prior to such Change of Control); or (d) the relocation of
Participant’s principal place of employment to a location more than fifty (50)
miles from Participant’s principal place of employment, except for required
travel on the Company’s business to an extent substantially consistent with
Participant’s historical business travel obligations.  Participant’s continued
employment shall not constitute consent to, or a waiver of rights with respect
to, any act or failure to act constituting Good Reason hereunder, provided that
Participant provides the Company with a written notice of resignation within
ninety (90) days following the occurrence of the event constituting Good Reason
and the Company shall have failed to remedy such act or omission within thirty
(30) days following its receipt of such notice.

 
5

--------------------------------------------------------------------------------

 
 
“Person” shall mean a “person” as defined in Section 3(a)(9) of the Exchange
Act, as modified and used in Sections 13(d) and 14(d) thereof, except that such
term shall not include (a) the Company (or any subsidiary thereof), (b) a
trustee or other fiduciary holding securities under an employee benefit plan of
the Company, (c) an underwriter temporarily holding securities pursuant to an
offering of such securities, or (d) a corporation owned, directly or indirectly,
by the stockholders of the Company in substantially the same proportions as
their ownership of stock of the Company.


SECTION 11. – INTERPRETATION AND GOVERNING LAW


This LTIP shall be governed by and interpreted and construed in accordance with
the internal laws of the State of Maryland, without reference to principles of
conflicts or choices of laws.


SECTION 12. – WITHHOLDING OF TAXES


Pursuant to Section 13.3 of the Plan, the Company shall have the power and the
right to deduct or withhold, or require a Participant to remit to the Company as
a condition precedent for the fulfillment of any Award, an amount sufficient to
satisfy federal, state and local taxes, domestic or foreign, required by law or
regulation to be withheld with respect to any taxable event arising as a result
of this LTIP and/or any action taken by a Participant with respect to an
Award.  Upon the lapse of all restricted periods and the issuance of Common
Shares with respect to any portion of an Award, the Company shall satisfy any
applicable withholding obligations or withholding taxes (“Withholding Taxes”) as
set forth by Internal Revenue Service guidelines for the employer’s minimum
statutory withholding with respect to the Participant and issue shares of common
stock to the Participant without restriction.  As a condition to receiving
settlement of any fully vested Common Shares hereunder, the Company may require
Participant to pay to the Company, and the Company shall have the right and is
hereby authorized to withhold from any payments hereunder or from any
compensation or other amount owing to Participant, an amount of cash necessary
for the Company to satisfy any Withholding Taxes in respect of this Award.  In
its sole and absolute discretion, the Committee may satisfy the required
Withholding Taxes by withholding from the Common Shares otherwise issuable
pursuant to settlement of the Award that number of whole Common Shares necessary
to satisfy Withholding Taxes with respect to such shares based upon the Fair
Market Value (as defined in the Plan) of the Common Shares as of the date the
applicable restricted period ends.


SECTION 13. – EFFECTIVE DATE


This LTIP shall be effective as of January 1, 2011 (the “Effective Date”).


SECTION 14. – MISCELLANEOUS


This LTIP is not a “qualified” plan for federal income tax purposes.


No provision of the LTIP shall require the Company, for the purpose of
satisfying any obligations under the LTIP, to purchase assets or place any
assets in a trust or other entity to which contributions are made or otherwise
to segregate any assets, nor shall the Company maintain separate bank accounts,
books, records or other evidence of the existence of a segregated or separately
maintained or administered fund for such purposes. Participants shall have no
rights under the LTIP other than as unsecured general creditors of the Company
except that, insofar as they may have become entitled to payment of additional
compensation by performance of services, they shall have the same rights as
other employees under general law.

 
6

--------------------------------------------------------------------------------

 

In no event shall any member of the Committee be personally liable by reason of
any contract or other instrument executed by a member of the Committee or on his
or her behalf in his or her capacity as a member of the Committee nor for any
mistake of judgment made in good faith, and the Company shall indemnify and hold
harmless such member of the Committee against any cost or expense (including
fees of legal counsel) or liability (including any sum paid in settlement of a
claim) arising out of any act or omission to act in connection with the LTIP
unless arising out of such person’s own fraud or bad faith. The foregoing right
of indemnification shall be in addition to and not be exclusive of any other
rights of indemnification to which such person may be entitled under the
Company’s charter, as a matter of law, or otherwise, or any power that the
Company may have to indemnify such person or hold such person harmless.


The members of the Committee shall be fully justified in relying, acting or
failing to act, and shall not be liable for having so relied, acted or failed to
act in good faith, upon any information furnished in connection with the LTIP by
any person or persons other than such members.


It is intended that (i) each payment or installment of payments provided under
an Award is a separate “payment” for purposes of Section 409A of the Code, and
(ii) the payments satisfy, to the greatest extent possible, the exemptions from
the application of Section 409A of the Code, including those provided under
Treasury Regulations 1.409A-1(b)(4) (regarding short-term deferrals),
1.409A-1(b)(9)(iii) (regarding the two-times, two (2) year exception) and
1.409A-1(b)(9)(v) (regarding reimbursements and other separation
pay).  Notwithstanding anything to the contrary herein, if the Company
determines that (i) on the date of a Participant’s “separation from service” (as
such term is defined under Treasury Regulation 1.409A-1(h)) or at such other
time that the Company determines to be relevant, the Participant is a “specified
employee” (as such term is defined under Treasury Regulation 1.409A-1(i)(1)) of
the Company, and (ii) the payment of any Award to the Participant pursuant to
this LTIP is or may become subject to the additional tax under Section
409A(a)(1)(B) of the Code or any other taxes or penalties imposed under Section
409A of the Code if provided at the time otherwise required under this
Agreement, then such payments shall be delayed until the date that is six (6)
months after the date of the Participant’s “separation from service” (as such
term is defined under Treasury Regulation 1.409A-1(h)) or, if sooner, the date
of the Participant’s death.  Any payment of an Award which is delayed pursuant
to this subparagraph shall be made in a lump sum on the first day of the seventh
month following the Participant’s “separation from service” (as such term is
defined under Treasury Regulation 1.409A-1(h)) or, if sooner, the date of the
Participant’s death.  It is intended that this LTIP and any Award shall comply
with the provisions of Section 409A of the Code and the Treasury Regulations
relating thereto so as not to subject the Participant to the payment of
additional taxes and interest under Section 409A of the Code. In furtherance of
this intent, this LTIP and the Awards shall be interpreted, operated, and
administered in a manner consistent with these intentions.

 
7

--------------------------------------------------------------------------------

 

Schedule A


LTIP Participant Opportunities and Allocation of LTIP Awards


Restricted Stock (Time-Vested) — 50% of LTIP Award


Participant
 
Number of Common Shares of Time-Vested Restricted Stock to be Awarded
Randy Churchey
 
50,000 shares
Thomas Trubiana
 
35,000 shares
Christine Richards
 
20,000 shares
Randall H. Brown
 
15,000 shares
Olan Brevard
 
5,000 shares
Scott Casey
 
3,500 shares
J. Drew Koester
 
3,500 shares
Wallace L. Wilcox
 
3,500 shares
David Braden
  
2,500 shares



Restricted Stock Units (Performance-Vested) — 50% of LTIP Award


Metric
 
Threshold
Performance
 
Target
Performance
 
Maximum
Performance
Company’s TSR compared to average TSR of Peer Group
  
Company’s TSR is equal to or exceeds (up to 4.9%) average TSR of Peer Group
  
Company’s TSR exceeds (5%-9.9%) average TSR of Peer Group
  
Company’s TSR exceeds average TSR of Peer Group by 10% or more



“TSR” or “Total Stockholder Return” means the appreciation in the Fair Market
Value of the Common Shares (or in the case of the Peer Group (defined below),
the shares of common stock of such companies) plus any dividends paid in respect
of such stock during the Performance Period.  For purposes of calculating
performance, the Committee shall compare the Company’s TSR to the average TSR of
the Peer Group at the end of the Performance Period.


“Peer Group” means the group of companies comprised of the following:

 
·      American Campus Communities, Inc. (ACC)-student housing properties
·      Associated Estates Realty Corporation (AEC)-multifamily apartment
properties
·      BRE Properties, Inc. (BRE)-multifamily apartment properties
·      Camden Property Trust (CPT)-multifamily apartment properties
·      Campus Crest Communities, Inc. (CCG)-student housing properties
·      Cousins Properties Inc. (CUZ)-diverse real estate portfolio
·      Home Properties, Inc. (HME)-multifamily apartment properties
·      Mid-America Apartments (MAA)-multifamily apartment properties
·      Post Properties, Inc. (PPS)-multifamily apartment properties
·      UDR, Inc. (UDR)-multifamily apartment properties

 
A-1

--------------------------------------------------------------------------------

 

Calculation of Restricted Stock Units (Performance-Vested)


The table below shows the number of Common Shares that each Participant is
eligible to receive based upon the Threshold, Target and Maximum performance
levels.



   
Number of Common Shares Based Upon:
 
Participant
 
Threshold
Performance (1)
   
Target
Performance (2)
   
Maximum
Performance (3)
 
Randy Churchey
    25,000       50,000       75,000  
Thomas Trubiana
    17,500       35,000       52,500  
Christine Richards
    10,000       20,000       30,000  
Randall H. Brown
    7,500       15,000       22,500  
Olan Brevard
    2,500       5,000       7,500  
Scott Casey
    1,750       3,500       5,250  
J. Drew Koester
    1,750       3,500       5,250  
Wallace L. Wilcox
    1,750       3,500       5,250  
David Braden
    1,250       2,500       3,750  



(1) 50% of Participant’s long-term incentive target value x .5.
(2) 50% of Participant’s long-term incentive target value.
(3) 50% of Participant’s long-term incentive target value x 1.5.


At the end of the Performance Period, the Committee will determine the level and
to what extent (i.e., Threshold, Target or Maximum) the performance goal was
met.  RSUs that satisfy the performance goal will be converted to fully vested
Common Shares.


Total for Target Amount of LTIP Award


Participant
 
Restricted Stock
(Time-Vested)
50% of LTIP Award
   
Restricted Stock Units
(Performance-Vested) 
50% of LTIP Award
(based upon “target”
performance)
   
Total Common
Shares
(based upon “target”
performance)
 
Randy Churchey
    50,000       50,000       100,000  
Thomas Trubiana
    35,000       35,000       70,000  
Christine Richards
    20,000       20,000       40,000  
Randall H. Brown
    15,000       15,000       30,000  
Olan Brevard
    5,000       5,000       10,000  
Scott Casey
    3,500       3,500       7,000  
J. Drew Koester
    3,500       3,500       7,000  
David Braden
    2,500       2,500       5,000  
Wallace L. Wilcox
    3,500       3,500       7,000  
TOTAL
      276,000  


 
A-2

--------------------------------------------------------------------------------

 

Exhibit A


Form of Restricted Stock Award Agreement

 
 

--------------------------------------------------------------------------------

 


Exhibit B


Form of Restricted Stock Unit Award Agreement

 
 

--------------------------------------------------------------------------------

 